Exhibit 99.1 JOINT FILING AGREEMENT The parties listed below agree that the Schedule 13D to which this Agreement is attached as an exhibit, and all further amendments thereto, shall be filed on behalf of each of them.This Agreement is intended to satisfy Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended.This Agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated: October 16, 2012 Kaien Liang /s/ Kaien Liang Pokai Hsu /s/ Pokai Hsu Tingyuan Chen /s/ Tingyuan Chen Yen Chen Chi /s/ Yen Chen Chi Huang-Jen Chou /s/ Huang-Jen Chou ChiaYeh Lin /s/ ChiaYeh Lin China Berkshire Surpass Buffett Co., Ltd. By: /s/ Huang-Jen Chou Name: Huang-Jen Chou Title: Chairman Zhicheng Zheng By: /s/ Zhicheng Zheng
